NUMBER 13-14-00090-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JASON HARDING,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


               On appeal from the County Court at Law No. 6
                         of Travis County, Texas.


                         ORDER OF ABATEMENT
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      This appeal was transferred to this Court from the Third Court of Appeals by order

of the Texas Supreme Court.      See TEX. GOV'T CODE ANN. § 22.220(a) (West Supp.

2013+) (delineating the jurisdiction of appellate courts); TEX. GOV'T CODE ANN. § 73.001

(West 2005) (granting the supreme court the authority to transfer cases from one court of
appeals to another at any time that there is “good cause” for the transfer). Appellant,

Jason Harding, has filed a “Motion of Indigence and Request for the Record.” According

to the motion, appellant is indigent and has no money to pay for the appellate record.

The motion was filed by attorney M. Ariel Payan, who is appearing on behalf of appellant

pro bono.

      We ABATE this appeal and REMAND the cause to the trial court for further

proceedings. Upon remand, the trial court shall cause notice of a hearing to be given

and, thereafter, conduct a hearing to determine the following:

      1. Whether appellant desires to prosecute this appeal;

      2. Whether appellant is indigent;

      3. Whether appellant is entitled to a free appellate record due to his
      indigency;

      4. Whether appellant is entitled to appointed counsel; and,

      5. What orders if any, should be entered to assure the filing of appropriate
      notices and documentation to dismiss appellant's appeal if appellant does
      not desire to prosecute this appeal, or if appellant desires to prosecute this
      appeal, to assure that the appeal will be diligently pursued.

      If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint counsel to represent appellant in this appeal. If counsel is appointed, the name,

address, telephone number, and state bar number of the appointed counsel shall be

included in the order of appointment.

      The trial court shall cause its finding and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

                                            2
clerk's record and shall cause a supplemental reporter's record of any proceedings to be

prepared. The supplemental clerk's record and reporter's record, if any, shall be filed

with the Clerk of this Court on or before the expiration thirty days from the date of this

order.

         Appellant’s “Motion of Indigence and Request for the Record” will be CARRIED

WITH THE CASE pending further order of the Court.

         It is so ORDERED.

                                                              PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
11th day of March, 2014.




                                            3